Per Ctjriam.
One Osman Axdell, plaintiff and respondent, brought this action against defendant and appellant, alleging that plaintiff owned certain land, defendant had recovered a judgment, fully described, against Osman Axtell, and claimed an adverse estate or interest, which was unfounded in fact or in law. The gist of defendant’s demurrer was that plaintiff admits that [defendant] has a claim, and he also admits that such claim is “unfounded, both in fact and in law.” Defendant, therefore, had no lien, and plaintiff was entitled to no relief. The similarity in the names “Axdell” and “Axtell” gave rise to the evil of which plaintiff justly and properly complained. The demurrer was properly overruled by the court. Affirmed.